DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski on March 11, 2022.
The application has been amended as follows:
In the claims:
In claim 1 at line 14, please replace the recitation “an opposite side” with the recitation --an opposite end--.
Please rejoin claim 21.
REASONS FOR ALLOWANCE
Claims 1-3, 6-9, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is drawn to a device for sequencing a linear biomolecule using quantum tunneling. The device comprises a substrate, a first electrode, a first dielectric layer, a second electrode, and a gap. The first electrode is disposed on a first portion of a top surface of the substrate, and the first dielectric layer is disposed on a second portion of the top surface of 
The prior art does not disclose nor render obvious all of the cumulative limitations of the device of independent claim 1, with particular attention to the limitations:
“a first portion of the second electrode is disposed on and in contact with the top surface of the first dielectric layer, and a second portion of the second electrode is suspended over the first electrode, wherein the second portion suspended over the first electrode spans from a first end of the first electrode to an opposite end of the first electrode and is continuous; and a gap defined by the top surface of the first electrode, a bottom surface of the second electrode, the top surface of the first dielectric layer, a first side surface of the second electrode, and a second side surface of the second electrode” in combination with the other limitations of claim 1.
The closest prior art of record is considered to be Elibol et al. (US 2013/0281325 A1), Gardner et al. (US 2016/0187282 A1), and Ikeda et al. (US 2016/0320364 A1).

Gardner teaches a nanogap channel 105, an electrode 110L and a dielectric layer 130 having top surfaces that are coplanar, and an electrode 110U suspended over the electrode 110L 
Ikeda teaches a substrate 102, a first electrode 103 and an insulating layer 107 having top surfaces that are coplanar, and a second electrode 104 (Figs. 12A-12B, para. [0161]-[0162]). Ikeda teaches that the second electrode 104 is disposed on and in contact with the top surface of the insulating layer 107 and that the second electrode 104 has a continuous portion suspended over the first electrode 103 (Figs. 12A-12B, para. [0161]-[0162]). Ikeda teaches that the nanochannel 116 is defined by the top surface of the first electrode 103, a bottom surface of the second electrode 104, the top surface of the insulating layer 107, and a side surface of the second electrode 104 (Figs. 12A-12B, para. [0161]-[0162]). Ikeda fails to teach wherein the second 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699